TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00327-CV



                                    J. M. and C. S., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 459TH JUDICIAL DISTRICT
      NO. D-1-FM-17-001683, HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants J. M. and C. S. appeal from the trial court’s order terminating their

parental rights to their child. See Tex. Fam. Code § 161.001. Following a jury trial, the trial court

entered judgment in accordance with the jury’s findings by clear and convincing evidence that

statutory grounds existed for terminating J. M.’s and C. S.’s parental rights and that termination

was in the child’s best interest. See id. § 161.001(b)(1)(D), (E), (O), (b)(2).

               Each appellant’s court-appointed counsel has filed a brief concluding that the

appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967); In re P.M.,

520 S.W.3d 24, 27 & n.10 (Tex. 2016) (per curiam) (approving use of Anders procedure in appeals

from termination of parental rights because it “strikes an important balance between the defendant’s

constitutional right to counsel on appeal and counsel’s obligation not to prosecute frivolous appeals”

(citations omitted)). The briefs meet the requirements of Anders by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to be advanced on

appeal. See 386 U.S. at 744; Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641,

646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in parental-termination

case). Both appellants’ counsels have certified to this Court that they have provided their respective

clients with a copy of the Anders brief and clerk’s and reporter’s record and have informed their

respective clients of their right to file a pro se brief. The Department of Family and Protective

Services has filed responses to the Anders briefs waiving its right to file an appellee’s brief but

requesting that it be afforded an opportunity to respond to any pro se brief filed by appellants. To

date, no pro se briefs have been filed.

                We have conducted a full examination of all of the proceedings to determine whether

the appeals are wholly frivolous, as we must when presented with an Anders brief. See Penson v.

Ohio, 488 U.S. 75, 80 (1988). After reviewing the record and the Anders briefs, we find nothing in

the record that would arguably support either J. M.’s or C. S.’s appeal. We agree with appellants’

counsels that the appeals are frivolous and without merit. Accordingly, we affirm the trial court’s order

terminating the parental rights of J. M. and C. S. We deny counsels’ respective motions to withdraw.1




        1
           The Texas Supreme Court has held that the right to counsel in suits seeking termination
of parental rights extends to “all proceedings [in the Texas Supreme Court], including the filing of
a petition for review.” In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016) (per curiam). Accordingly,
counsels’ respective obligations to J. M. and C. S. have not yet been discharged. See id. If after
consulting with counsel appellants desire to file petitions for review, their counsels should timely
file with the supreme court “a petition for review that satisfies the standards for an Anders brief.”
See id.

                                                   2
                                          __________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Affirmed

Filed: August 28, 2018




                                             3